DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.

Response to Amendment
Applicant's amendment filed on 07 February 2022 has been entered. Claims 1, 2, 5, 6, 9, 11, and 14 have been amended. Claim 10 has been cancelled. No claims have been added. Claims 1-9 and 11-14 are still pending in this application, with claims 1 and 14 being independent. The objections to the specification as set forth in the previous office action mailed 07 October 2021 are withdrawn. The 112(a) rejections as set forth in the previous office action mailed 07 October 2021 are withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schragl et al. (EP 2803528 A1, reference herein will be made to the drawings of EP 2803528 A1, and the text of the machine translation of EP 2803528 A1 retrieved from ESPACENET, see form PTO-892 mailed 16 March 2021), herein referred to as: Schragl.
Regarding claim 1, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided below for clarity) an adjustment device (Fig. 5, i.e. all of the components shown in Fig. 5, which adjust optical or lighting modules coupled to 20 and 30, and as described in paragraphs [0060]-[0100]) of a vehicle's light emitting module (Fig. 4, i.e. a light emitting headlamp 1 of a vehicle) configured to adjust aiming of an illumination angle (as described in paragraphs [0060]-[0100]), the adjustment device (Fig. 5) comprising a rotatable light emitter bracket (20, 30, and all of the brackets connected thereto which couple to 41 and 51, respectively, as shown in Fig. 5) configured to support a light emitter (as described in paragraphs [0075]-[0079]); a translation member (“B”, in annotated Fig. 5) provided with a single screw rod (the single screw rod of “A” provided and coupled to the top of translation member B, as shown in Fig. 5 and in annotated Fig. 5 provided below); a support member (the portion of B coupled to the threaded rod of A, 







Annotated Fig. 5: Figure 5 of Schragl, annotated with labels for clarity.

    PNG
    media_image1.png
    814
    1421
    media_image1.png
    Greyscale

Regarding claim 2, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) a first support part (“D” in annotated Fig. 5) is columnar (“D” has a shape resembling a column and is thus columnar, as shown in Fig. 5 and annotated Fig. 5), an inner wall of a receiving part (“C,” in annotated Fig. 5 provided above) has a narrowing portion in a longitudinal direction of the receiving part (for a longitudinal direction of the receiving part extending through the center of the receiving part C in a direction parallel to the extent of the columnar part of the first support part D, said receiving part “C” narrows in both a direction away from the center of the receiving part, as shown in Fig. 5), and a cross-sectional size of the narrowing portion matches a cross-sectional size of the first support part (for the two narrowing portions described above of 
Regarding claim 3, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) the narrowing portion is provided in an end of the receiving part (in an end portion of the half of the receiving part C, closer to A, as shown in annotated Fig. 5).  
Regarding claim 4, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) the narrowing portion is provided in a middle of the receiving part (the second half of said receiving part “C,” as shown in a width direction viewed in Fig. 5 and in annotated Fig. 5, narrows beginning from the center thereof and along said longitudinal axis, towards “A.” Therefore, at least a part of the narrowing portion is provided at both an end of the receiving part, as well as the middle of the receiving part).  
Regarding claim 5, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) a first support part (“D” in annotated Fig. 5) has a spherical section (the spherical head of said first support part “D” contacting an inner wall of the receiving part “C.” Note the spherical head, at least, is depicted as being shaped like a sphere in Fig. 5, and thus constitutes a spherical section), and a receiving part (“C”) is columnar (in a width direction of the receiving part “C,” as shown in Fig. 5) and has a diameter that matches a diameter of the spherical section (as shown in Fig. 5, in order for the spherical head of “D” to contact and be actuated on by “C” and the corresponding to actuation by 51, or to drive the attached units in a vertical direction).  
Regarding claim 8, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) wherein the adjustment gear member (the vertical upright extension of 51 comprises an end having a fitting for a tool at a top thereof, and a lower end having a gear portion which is meshed with a second transverse gear, as shown in Figs. 6) comprises a gear end (as shown in Fig. 6, the 
Regarding claim 9, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) the gear sheath member has a screw hole (the hole through which the threaded rod extends, as shown in Fig. 5), and the screw rod is engaged into the screw hole (as shown in Fig. 5).  
Regarding claim 11, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) the support member has a stop (said end portion of the threaded rod closest to “D”, or the portion surrounding said screw rod, or said portion of B coupled to said screw rod, or the rear end portion of B adjacent to the rear mounting portion shown in Fig. 5 and annotated Fig. 5, at the bottom of A) configured to limit displacement of the translation member (the travel of the translation member is limited by each of said above cited portions of said support).  
Regarding claim 12, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) a light emitting module comprising the adjustment device of claim 1 (as outlined in claim 1, and as described in paragraphs [0073], [0075], [0076]).  
Regarding claim 13, Schragl discloses (Figs. 4-6, and annotated Fig. 5 provided above) a vehicle comprising the light emitting module of claim 1 (as shown in Figs. 4-6 and as described in paragraphs [0073], [0075], [0076]).
Regarding claim 14, Schragl discloses (Figs. 4-6, and annotated Fig. 6 provided below for clarity) an adjustment device (Fig. 5, i.e. all of the components shown in Fig. 5, which adjust optical or lighting modules coupled to 20 and 30, and as described in paragraphs [0060]-[0100]) of a vehicle's light emitting module (Fig. 4, i.e. a light emitting headlamp 1 of a vehicle) configured to adjust aiming of an illumination angle (as described in paragraphs [0060]-[0100]), the adjustment device (Fig. 5) comprising a rotatable light emitter bracket (20, 30, and all of the brackets connected thereto which couple to 41 and 51, respectively, as shown in Fig. 5) configured to support a light emitter (as described in paragraphs [0075]-[0079]) mounted on a translation member (“B,” in annotated Fig. 6 provided below for clarity), the translation member (B) provided with a single screw rod (the single screw rod of 51 provided and coupled to the top of translation member B, as shown in Fig. 5 and in annotated Fig. 6 provided below); a support member (the portion of B coupled to the threaded rod of 51, shown in annotated Fig. 6 provided below) fixed in a housing (as shown in Fig. 4, upon assembly in the vehicle headlamp, said support member is fixed in a housing of a vehicle headlamp) configured to guide the translation member (B) by means of an adjustment conversion structure (51);  the adjustment conversion structure (51) including an adjustment gear member (the vertical upright extension of 51 comprises an end having a fitting for a tool at a top thereof, and a lower end having a gear portion which is meshed with a second transverse gear, as shown in Figs. 6) and a gear sheath member (the portion of 51 surrounding a portion of the threaded rod extending from and coupled to said transverse gear, as shown in Figs. 5-6) and said screw rod (said single screw rod of 51 coupled to B) where the adjustment gear member is provided with a shoulder (the portion of 51 to which the adjustment gear member couples and extends vertically upwards from, as shown in Fig. 5) and flexibly deformable jaws (“C,” in annotated Fig. 6 provided below); and wherein the 

Annotated Fig. 6: Fig. 5 of Schragl, provided with annotations for clarity. 

    PNG
    media_image2.png
    814
    1421
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schragl, in view of Leisse et al. (US 2014/0146550 A1, herein referred to as: Leisse).
Regarding claims 6 and 7, Schragl does not explicitly teach that a receiving part is made of a plastic material (as recited in claim 6), and wherein the receiving part is made of a plastic material having a toughness characteristic of PBT-GF30 (as recited in claim 7).
Leisse teaches or suggests (Figs. 1a-3b) a connecting portion to a vehicular headlamp (13), formed of a plastic material, such as PBT with or without glass fiber reinforcement (i.e. PTB-GF, paragraph [0039], additionally, the material reasonably is constitutes a plastic material having a toughness characteristic of PBT-GF30).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schragl and formed a receiving part of a plastic material (as recited in claim 6), and formed the receiving part made of a plastic material having a toughness characteristic of PBT-GF30 (as recited in claim 7), since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to reduce the cost of manufacturing the device, and/or simplify the manufacturing process for the receiving part, and/or improve the resilience of the receiving part, and/or provide a receiving part with improved resistance to heat.

Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Schragl does not disclose, teach, or suggest, a single screw rod, pages 6-7 of the above-cited remarks, the Examiner respectfully disagrees. As outlined in the rejection above, Schragl discloses the claimed features. Furthermore, a “single” screw rod, does not particularly limit the claim to being the only screw rod provided in the adjustment device. In that regard, the Examiner additionally notes that the preamble of the claims recites the transitional phrase “comprising” which also fails to limit the claimed structure of the single screw rod to the only screw rod in the adjustment device. Therefore, Schragl reasonably discloses the claimed limitations.
In response to Applicant's arguments against the references individually (i.e. page 7 of the above cited remarks), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that Schragl teaches away from Applicant’s concept, page 7 of the above-cited remarks, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 









/COLIN J CATTANACH/Examiner, Art Unit 2875